DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 08/30/2021, in which, claim(s) 6-13 and 21-32 are pending. Claim(s) 6, 9 - 11, and 13 are amended. Claim(s) 21-32 are newly added. Claims 1-5 and 14-20 were previously withdrawn.

Response to Arguments
Specification: 
A Specification amendment is submitted to correct an informality.

Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 9 and 10 have been considered. The objection of claim(s) 9 and 10 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 6-13 have been fully considered and are persuasive.  The rejection of 35 USC §101 regarding claim(s) 6-13 have been withdrawn in view of the amendment to claim. 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 6-13 and 21-32 have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 6, 10, 21, 25, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata et al. (US 2019/0034617 A1) in view of Jason K. Resch (US 2013/0124875 A1) further in view of Messerges et al. (US 2019/0372780 A1).
Regarding Claims 6, 21, and 29, Scarlata discloses
decrypting the first encrypted code segment with a seed key retrieved from a storage device resulting in the first decrypted code segment; if the decrypting is successful, then executing the first decrypted code segment ([0051], “send the decryption key (i.e. the seed key) for the encrypted data” from the storage of the owner system, see Fig. 7A, [0173], “a decoder to decode a first instruction and one or more execution units to execute the decoded first instruction” if the decoding is successful); 
retrieving a second encrypted code segment of the encrypted code segments, wherein the second encrypted code segment is a next encrypted code segment for execution after the first encrypted code segment according to a sequence of execution ([0173], [0176], “decode a first instruction” then executed and retrieve “a second instruction”); 
decrypting the second encrypted code segment generating a second decrypted code segment; and if the decrypting is successful then executing the second decrypted code segment ([0176], “the decoder is to further decode a second instruction, and the one or more execution units are to execute the second instruction” if the decoding is successful).  
Scarlata does not explicitly teach but Resch teaches
decrypting with the first encryption key (claim 8, “the (first) encryption key”);
detecting, by a hardware processor, a first encrypted code segment of a plurality of encrypted code segments; calculating a hash value of the first encrypted code segment based on a measurement of the first encrypted code segment (claim 8, “generating a hash value from the (first) encrypted portion using a hash function”); 
determining whether to derive a first encryption key based on the first encrypted code segment or a first decrypted code segment; in response to a determination to derive the first encryption key from the first encrypted code segment, deriving the first encryption key based on the hash value of the first encrypted code segment (claim 8, “generating the (first) encryption key based on the hash value”),
Scarlata and Resch are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Resch with the disclosure of Scarlata. The motivation/suggestion would have been to provide more effective timeless continuity of data and improved security (Resch, [0015]).
The combined teaching of Scarlata and Resch does not explicitly teach but Messerges teaches
wherein the first encrypted code segment is a bootloader ([0028], “an encrypted bootloader”).
Scarlata, Resch and Messerges are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Messerges with the combined teaching of Scarlata and Resch. The motivation/suggestion would have been to securely provision device certificates for electronic processors (Messerges, [0011]).


Regarding Claims 10, 25, and 32, the combined teaching of Scarlata, Resch and Messerges teaches wherein the first encryption key is derived from the hash value of the first encrypted code segment (Resch, claim 8, “generating a hash value from the (first) encrypted portion using a hash function”, “generating the (first) encryption key based on the hash value”).  

Claims 7-9, 22-24 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata et al. (US 2019/0034617 A1) in view of Jason K. Resch (US 2013/0124875 A1) further in view of Messerges et al. (US 2019/0372780 A1) and further in view of Acar et al. (US 2012/0173885 A1).
Regarding Claims 7, 22 and 30, the combined teaching of Scarlata, Resch and Messerges teaches the seed key and the first encryption key (Scarlata, [0051], “the decryption key” as the seed key, and Resch, claim 8, “the (first) encryption key”);
The combined teaching of Scarlata, Resch and Messerges does not explicitly teach but Acar teaches wherein a key extension register holds the keys ([0018], “The TPM 102 is capable of both generating and storing cryptographic keys”, “The TPM 102 also has non-volatile persistent memory 116 as well as dynamic versatile memory 118”, “The versatile memory 118 stores platform configuration registers (PCR)” as the key extension register).
Scarlata, Resch, Messerges and Acar are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Acar with the combined teaching of Scarlata, Resch and Messerges. The 

Regarding Claims 8, 23 and 31, the combined teaching of Scarlata, Resch and Messerges does not explicitly teach but Acar teaches wherein the storage device is a trusted platform module ([0018], “The TPM 102 is capable of both generating and storing cryptographic keys”).
Scarlata, Resch, Messerges and Acar are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Acar with the combined teaching of Scarlata, Resch and Messerges. The motivation/suggestion would have been to strengthen the storage and processing security surrounding management of distributed keys (Acar, Abstract).

Regarding Claims 9 and 24, the combined teaching of Scarlata, Resch, Messerges and Acar teaches wherein the retrieving includes the hardware processor further configured to unseal the seed key using platform configuration register of the trusted platform module (Acar, [0018], “The TPM 102 is capable of both generating and storing cryptographic keys. The TPM 102 may also have functions for sealing”, “The TPM 102 also has non-volatile persistent memory 116 as well as dynamic versatile memory 118”, “The versatile memory 118 stores platform configuration registers (PCR)”).

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata et al. (US 2019/0034617 A1) in view of Jason K. Resch (US 2013/0124875 A1) further in view of Messerges et al. (US 2019/0372780 A1) and further in view of Iverson et al. (US 2019/0297060 A1).
Regarding Claims 11 and 26, the combined teaching of Scarlata, Resch and Messerges teaches
subsequent to the execution of the second decrypted code segment (Scarlata, [0176], “execute the second instruction”),
The combined teaching of Scarlata, Resch and Messerges does not explicitly teach but Iverson teaches the hardware processor is further configured to invalidate the first encryption key ([0035], “data encryption key is invalidated”).
Scarlata, Resch, Messerges and Iverson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iverson with the combined teaching of Scarlata, Resch and Messerges. The motivation/suggestion would have been to create a verifiable record (Iverson, [0035]).

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata et al. (US 2019/0034617 A1) in view of Jason K. Resch (US 2013/0124875 A1) further in view of Messerges et al. (US 2019/0372780 A1) and further in view of Arora et al. (US 2015/0058612 A1).
Regarding Claims 12 and 27, the combined teaching of Scarlata, Resch and wherein the encrypted code segments are stored in a serial peripheral interface flash memory device ([0015], “serial peripheral interface memory”).
Scarlata, Resch, Messerges and Arora are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arora with the combined teaching of Scarlata, Resch and Messerges. The motivation/suggestion would have been to provide improved security.


Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata et al. (US 2019/0034617 A1) in view of Jason K. Resch (US 2013/0124875 A1) further in view of Messerges et al. (US 2019/0372780 A1) and further in view of Jong-seung Lee (US 2014/0164753 A1).
Regarding Claims 13 and 28, the combined teaching of Scarlata, Resch and Messerges does not explicitly teach but Lee teaches wherein the hardware processor is further configured to determine if decryption of the second encrypted code segment is unsuccessful, when decryption is unsuccessful then to terminate execution of the second decrypted code segment ([0082], “If …decryption fails, the CPU 130 stops executing the program”).
Scarlata, Resch, Messerges and Lee are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the combined teaching of Scarlata, Resch and Messerges. The .

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497